1. "In all applications for continuances upon the ground of the absence of a witness, it shall be shown to the court that the witness is absent; that he has been subpoenaed; that he resides in the *Page 353 
county where the case is pending; that his testimony is material; that such witness is not absent by the permission, directly or indirectly, of such applicant; that he expects he will be able to procure the testimony of such witness at the next term of the court; and that such application is not made for the purpose of delay, but to enable the party to procure the testimony of such absent witness; and must state the facts expected to be proved by such absent witness." Code, § 81-1410. In this case the showing for continuance did not meet the above requirements.  Smith v. State, 170 Ga. 234 (152 S.E. 482); Long v.  State, 25 Ga. App. 22 (102 S.E. 350). The showing was not complete in several essentials required; and for no reason shown by the record did the court err in overruling the motion for continuance. The evidence supported the verdict, and the court properly overruled the motion for new trial.
Judgment affirmed. Broyles, C. J., andMacIntyre, J., concur.
                          DECIDED OCTOBER 9, 1940.